People v McEaddy (2017 NY Slip Op 03268)





People v McEaddy


2017 NY Slip Op 03268


Decided on April 27, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 27, 2017

Sweeny, J.P., Acosta, Renwick, Moskowitz, Kahn, JJ.


3287/13 3855 3288/13 4407/13 3854

[*1]The People of the State of New York, Respondent,	SCI
vMeceo McEaddy, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Jody Ratner of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Sabrina Margret Bierer of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J. at plea; Melissa C. Jackson, J. at sentencing), rendered July 29, 2014, as amended June 22, 2016) convicting defendant, upon his plea of guilty, of grand larceny in the second degree (two counts), grand larceny in the third degree (13 counts), scheme to defraud in the first degree, criminal tax fraud in the second and fifth degrees (two counts each) and resisting arrest, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentences on the second-degree grand larceny and second-degree tax fraud convictions to 4 to 8 years, resulting in a new aggregate term of 4 to 8 years, and otherwise affirmed.
We do not find that defendant make a valid waiver of his right to appeal, and we find the sentence excessive to the extent indicated.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: APRIL 27, 2017
CLERK